Citation Nr: 0329028	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  99-23 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a 
cardiovascular disorder.

2.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a 
pulmonary disorder.

3.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for 
residuals of trauma to the mouth and loss of teeth.

4.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a skin 
disorder of the feet.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel


REMAND

The veteran served on active duty form April 1954 to March 
1956 and from October 1962 to October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board, in a May 2002 decision, denied reopening the 
issues of new and material evidence to reopen the claims for 
service connection for cardiovascular disorder, pulmonary 
disorder, and the residuals of the mouth and the loss of 
teeth.  At that time, the Board also requested further 
development on the issue of new and material evidence for 
service connection for skin disorder of the feet.  The 
veteran appealed this decision to the U.S. Court of Appeals 
for Veterans Claims (Court). In December 2002, the Court 
granted the parties Joint Motion for Remand and vacated the 
Board's May 2002 decision based on failure to follow the 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA).  

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002) became law.  This law eliminated the 
concept of a well-grounded claim and redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Pursuant to the order of the Court, the RO is 
required to advise the veteran of VCAA as to all issues.  See 
also 38 C.F.R. § 3.159 (2002); Paralyzed Veterans of America 
v. Secretary of Veterans Affairs No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).

Moreover, in May 2002, the Board undertook additional 
development in the skin issue.  In March 2003, additional 
medical evidence was received.  The United States Court of 
Appeals for the Federal Circuit recently invalidated the 
regulations which empowered the Board to consider additional 
evidence without prior RO review in the absence of a waiver 
of such review by the veteran or his representative.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  In this case, a waiver of RO 
review was not received.

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002); Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs No. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003); 
and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.  The RO should readjudicate the issues 
in appellate status.   If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	CRAIG P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




